Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 10, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154836(70)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re ESTATE OF LINDA ROBERDEAUX.                                                                         Joan L. Larsen,
                                                                                                                      Justices
  _______________________________________

  DENNIS ROBERDEAUX, SR., Personal
  Representative of the ESTATE OF LINDA
  ROBERDEAUX
               Plaintiff-Appellee,
                                                                    MSC: 154836
  v                                                                 COA: 323802
                                                                    Washtenaw CC: 13-000675-NH
  EVANGELICAL HOMES OF MICHIGAN, d/b/a
  EVANGELICAL HOME-SALINE and
  MICHIGAN SPORTS MEDICINE &
  ORTHOPEDIC CENTER,
           Defendants,
  and

  WASHTENAW MEDICINE, P.C., d/b/a
  WASHTENAW INTERNAL MEDICINE
  ASSOCIATES, and CHERYL A. HUCKJNS, M.D.,
           Defendants-Appellees,
  and

  MARK A. KELLEY, M.D.,
             Defendant-Appellant.
  ___________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on March 7, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 10, 2017
                                                                               Clerk